Citation Nr: 0514125	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to July 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for PTSD.  The veteran testified before the Board 
at a hearing that was held via videoconference from the RO in 
February 2005.

The Board notes that the veteran has also raised a claim for 
a temporary total rating based on a period of hospitalization 
in May and June 2004.  See 38 C.F.R. § 4.29 (2004).  This 
matter is referred to the RO for its consideration in the 
first instance.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for an equitable 
disposition of the claim has been obtained.

2.  The veteran did not serve in combat while on active duty.

3.  The veteran first manifested a psychiatric disability 
many years after service, and that disability is not related 
to a corroborated stressor that occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1130 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD and 
psychiatric disorders from sexual battery or rape that he 
suffered in May 1985, while on active duty.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2004); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
In 1996, VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126 (2004).  See 61 Fed. Reg. 52,695-52,702 (1996).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in- 
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Ibid.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that prior Court statements that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor" were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Patton v. West, 12 Vet. App. 272, 280 (1999); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Patton, 12 Vet. App. at 280 (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
 5.14c (8), (9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen, supra.

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI,  11.37b(2) (Change 112, Mar. 10, 
2004), provides that "[i]f the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful 
incident."  Behavior changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are (but not limited to): visits to a medical or 
counseling clinic or dispensary without specific diagnosis or 
specific ailment; changes in performance and performance 
evaluations; increased disregard for military or civilian 
authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  See M21-1, Part VI, 
 11.37b(2)(d) (Change 112, Mar. 10, 2004).

The Court noted in Patton that M21-1 improperly appeared to 
require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called "equipoise" 
doctrine where the benefit of the doubt is given to the 
claimant unless the evidence preponderates against the claim.  
See 38 U.S.C.A. § 5107(b) (West 2002).

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing the 
veteran the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in October 2003, the RO requested from the veteran 
these types of evidence described in M21-1 and 38 C.F.R. 
§ 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 190, recons. 
denied, 1 Vet. App. 406 (1991) (per curiam) ("duty to 
assist" veteran in developing claim is not one-way street).  
The veteran has not replied to this request.  The Board has 
therefore relied on the available evidence in determining if 
the alleged stressor can be corroborated.  

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept a claimant's 
uncorroborated account of his active service experiences.  
See Wood, 1 Vet. App. at 192.  

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As noted above, the veteran served on active duty in the 
United States Marine Corps from December 1984 to July 1985.  
His service records show that he was discharged after only a 
few months of active duty because of musculoskeletal back 
syndrome.  

In August and September 1999, the veteran was admitted to an 
inpatient VA substance abuse rehabilitation program.  
Diagnoses included alcohol dependence, marijuana dependence, 
cocaine dependence, dysthymia, and borderline personality 
traits.  Progress notes recite the veteran's account of 
having started using alcohol when he was 10 years old and 
marijuana when he was 12 years old; he also recounted 
starting to abuse cocaine when he was 30 years old.  He has 
undergone additional VA hospitalizations for the same 
problems both before and since that time (such as May-June 
1998; November-December 2000).  Importantly, no reference 
during this treatment is made to service, PTSD, or PTSD-
related symptoms (flashbacks, etc.), providing only negative 
evidence against this claim. 

The veteran underwent a VA mental disorders examination in 
November 2000 in connection with a  pending claim for service 
connection for depression.  At that time, the veteran did not 
report any history of any incident during his active service.  
However, he stated that he had been depressed since his 
childhood, along with chronic feelings of emptiness and 
worthlessness.  Over the years, he had engaged in self-
mutilation for uncertain  reasons.  He also described a long 
history of substance and alcohol abuse.  The examiner noted 
that the veteran had been hospitalized for substance abuse 
treatment programs at VA facilities several times since 1998.  

The examiner stated:  "This veteran has a long history of 
depressive symptoms which he states began in his teenage 
years.  He was drinking heavily by that time and it is 
possible that some depressive symptoms over the years have 
been related to a substance induced mood disorder."  The 
examiner also noted the veteran's in-service back injury, but 
he remarked that records did not indicate any related 
psychiatric symptomatology initially.  In recent years, the 
veteran reported that his inability to work because of back 
pain had compounded his underlying chronic depressive state.  
The examiner stated, however, that depressive symptoms are a 
typical characteristic in patients with a borderline 
personality disorder and are commonly associated with alcohol 
usage.  The examiner stated that the veteran's symptoms 
clearly met the DSM-IV criteria for a diagnosis of borderline 
personality disorder.  Other diagnoses included dysthymic 
disorder, alcohol dependence, marijuana dependence in 
remission, and cocaine dependence in remission.  As a whole, 
the Board must find that this medical report provides more 
evidence against this claim. 

The veteran was hospitalized at a Mississippi state hospital 
in November and December 2001 with a presenting history of 15 
to 16 years of depression associated with sadness, anhedonia, 
helplessness, worthlessness, decreased energy, and insomnia.  
He also reported having nightmares about being taken 
advantage of sexually in service.  At that time, he reported 
thinking of bad things that happened to him in service.  At 
admission, he described an arrest record dating back to the 
late 1980s for various offenses.  Some progress notes 
indicate that the veteran was felt to have classic PTSD with 
dissociative symptoms.  

In November 2002, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA disability 
benefits purposes based on various conditions, including back 
problems, PTSD, dysthymic disorder, depressive disorder, 
borderline personality traits, alcohol dependence, cocaine 
dependence, marijuana dependence, and associated deficits.  
Without elaboration, the SSA decision noted that the veteran 
had reported flashbacks of unpleasant aspects of his military 
service.  The Court has held that, while a SSA decision is 
not controlling for purposes of VA adjudications, the 
decision is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Records from 2002 and 2003 from Marsha W. Darnell, M.S., 
L.P.C., a counselor with the Jackson Vet Center describe the 
veteran's treatment and therapy, along with diagnoses of PTSD 
"due to a sexual assault in the military."  Clearly, this 
medical opinion supports the veteran's claim. 

Recent VA medical records from 2004 show that the veteran is 
now being treated for various behavioral and psychiatric 
problems, including alcohol and cocaine dependence and 
depressive disorder with multiple episodes of self-
mutilation.  Some of those treatment records refer to a 
history of PTSD secondary to a rape during the veteran's 
active service.  However, on psychiatric testing in February 
2004, certain test results showed either extreme 
psychological distress or purposeful exaggeration (or both).  
This testing provides evidence against the veteran's claim.         

In several consultation reports from 2004, the examiner 
diagnosed depressive disorder not otherwise specified, 
alcohol dependence, and cocaine dependence in remission, as 
well as borderline personality disorder.  The examiner 
described the veteran's alleged in-service stressor (the 
sexual battery or rape), but he remarked that the veteran had 
repeatedly denied any sexual or physical abuse until an 
October 2001 hospitalization.  The Board must find that this 
report provides more evidence against the veteran's central 
contention that he was assaulted in service.           

The veteran was hospitalized in a VA domiciliary program for 
sexual battery victims in May and June 2004.  Discharge 
diagnoses included PTSD secondary to military sexual trauma, 
depressive disorder, alcohol dependence, cocaine dependence 
in remission, and borderline personality disorder.  

At the February 2005 Board hearing, the veteran testified 
that he first sought treatment for flashbacks and behavioral 
changes (such as cutting himself) in 1996 or 1997.  He also 
stated that between 1985 (when he was discharged from active 
duty) until 1989, he had worked in several different jobs 
because of his difficulty in getting along with people.  But 
after that time, he did work for one firm until 1997.

Upon review of all evidence, the Board must conclude that 
service connection is not warranted for PTSD.

First, the service records do not support the veteran's claim 
and provides clear evidence against this claim.  The veteran 
was discharged from the Marine Corps after only a few months 
of service.  However, the basis for the separation from 
service was musculoskeletal back syndrome, which had existed 
prior to service.  Indeed, the veteran was reportedly doing 
well in service until February 1985 when he started boot 
camp.  This sequence of events does not suggest any change in 
the veteran's performance after the alleged personal assault, 
which the veteran has contended occurred either in April or 
May 1985, that is, several months after he started being 
unable to participate in training in Infantry Training 
School.  

The Board notes that the veteran requested to see a 
psychiatrist on May 20, 1985 because of depression and lethal 
intents; the causes were described as increased financial and 
legal problems, as well as poor adjustment to the Marine 
Corps.  On examination, he avoided eye contact and mumbled.  
The assessment was a personal disorder that was non-
specified, and he was referred to psychiatry.  While this 
might suggest behavioral changes, the progress note actually 
described alternative reasons for the veteran's seeking 
psychiatric assistance (that is, financial and legal 
problems, as well as poor adjustment to service).  In light 
of the alternative causes for the behavioral complaints, the 
Board finds no need to seek additional medical interpretation 
of this May 1985 treatment note or its relation to later 
psychiatric diagnoses.  See M21-1, Part VI,  11.37b(2)(d) 
(Change 112, Mar. 10, 2004).  The Board finds this medical 
record to provide evidence against this claim. 

Second, there is no indication of any symptoms or diagnoses 
of PTSD for many years after service.  The earliest available 
evidence of any psychiatric treatment was in the late 1990s, 
and that treatment involved mainly substance and alcohol 
abuse.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Third, the veteran did not serve in combat, and there is no 
corroboration in any way for his alleged trauma stemming from 
the personal assault.  The veteran has stated that he did not 
tell anyone about the alleged personal assault until either 
the late 1990s or the early 2000s.  Indeed, according to a 
September 1999 treatment record, the veteran was not clear 
about the specific trauma.   

Fourth, there are inconsistencies in the veteran's 
description of the alleged stressor.  For instance, earlier 
progress notes (such as in September 1999) indicate that the 
veteran was "never clear about specific traumatic events 
that occurred while on active duty."  According to a March 
2002 Vet Center intake assessment, the veteran described the 
involvement of nine soldiers in the alleged incident; he also 
stated that memories of the assault had come back after 
watching a rape scene in a movie in 1997.  According to a May 
2002 progress note, the veteran's account of sexual trauma 
involved one man.  However, in his July 2003 substantive 
appeal (VA Form 9), the veteran referred to the involvement 
of five soldiers.  Indeed, on an April 2002 examination, the 
veteran reported that he was having nightmares related to his 
experiences in Vietnam even though he never served in 
Vietnam.  At that time, despite the veteran's reports of PTSD 
symptoms, the evaluation apparently was negative; the 
diagnoses were rule out depression, a history of alcohol 
dependence, and borderline personality traits.  

Such statements from the veteran citing his service in 
Vietnam provide very negative evidence against his claim as 
it clearly undermines his own recollections of events during 
service.  Because of these inconsistencies, the Board finds 
that the probative value of his allegations is compromised.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The provisions cited 
above recognize that personal assault such as here alleged 
can often be established only by secondary evidence and the 
inferences that can be drawn therefrom.  However, service 
connection may not be predicated on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  Precisely because service connection may not 
be based on conjecture, it is important that the factors 
enumerated above not have alternative explanations or be 
subject to significant questions of credibility.  The factors 
addressed in above suggest a change in behavior without 
rational alternative explanations, which is not found in this 
case.  Otherwise, establishing the existence of the claimed 
stressor is inevitably an exercise in speculation.  Thus, the 
factors set forth above contemplate changes in behavior 
roughly contemporaneous with the claimed incident such as to 
indicate the actual occurrence of the stressor.  

Victims of personal assault are often wary of reporting the 
crimes.  That is why review of claims predicated on such 
allegations must consider alternative sources of evidence.  
In this regard, the Board notes that the veteran's account of 
how he started recollecting the trauma from service is not 
consistent with the chronology as it appears in the available 
evidence.  The veteran has testified that he started having 
flashbacks to the in-service trauma after watching a rape 
scene from a movie in 1997.  However, on treatment in 
September 1999, he was not clear about the sexual trauma.  In 
addition, in 2000, in connection with a claim for service 
connection for depression, he did not mention any in-service 
psychiatric stressor that would have triggered any problems 
or mention any recent incident that had caused old memories 
of the alleged trauma to resurface.  Thus, despite the 
veteran's testimony, the contemporaneous evidence does not 
support his contention that he started remembering the in-
service personal assault in 1997 or even shortly thereafter.

The lack of consistency in his overall story is incompatible 
with the searing emotional effect of an actual assault 
because, in its nature, a sexual assault sufficient to 
support a diagnosis of PTSD should be vividly recalled.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Yet the veteran cannot seem to provide the 
precise facts.  This point might not seem important in a 
scenario in which a claimant had lengthy service; here, 
however, the scenario involves a brief period of service in 
which some medical records provide an alternate reason for 
the veteran's alleged PTSD. 

In short, the Board does not find the veteran's allegations 
to be credible, let alone corroborated by the record.  The 
Board is mindful that SSA as well as multiple psychiatric and 
counseling professionals have described treatment for PTSD as 
being related to an in-service personal assault.  However, 
the Board can find no credible support for the veteran's 
allegation that he was assaulted in service.  See Zarycki, 
supra; Wood, supra.  Since that stressor is not corroborated, 
the diagnosis does not serve to establish service connection 
for PTSD.  See 38 C.F.R. § 3.304(f).  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

Finally, the Board also notes that the veteran has 
longstanding problems with alcohol and substance abuse and 
that his psychiatric symptoms appear to have coincided to a 
great degree with these problems.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the appellant.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  VA has 
essentially satisfied the requirements that apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  

The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in January 2003.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
October 2002, and October 2003 (questionnaire relating to 
PTSD due to personal assault); a statement of the case in May 
2003; and supplemental statements of the case in January 2004 
and August 2004.  There was no harm to the veteran, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Any defect with regard to the 
timing and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has provided the veteran with an examination.  
Thus, VA has complied with all duties to assist the veteran 
in securing relevant evidence.


ORDER

Service connection for PTSD is denied.


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


